United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
DEPARTMENT OF THE ARMY, THE
SURGEON GENERAL WALTER REED ARMY
MEDICAL CENTER, Washington, DC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1636
Issued: December 9, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 21, 2014 appellant filed a timely appeal from an April 18, 2014 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her request for a
hearing. The last merit decision of record was OWCP’s June 12, 2013 decision. Because more
than 180 days has elapsed between the June 12, 2013 decision and the filing of this appeal on
July 21, 2014, and pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction to review the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

In her appeal, appellant references an August 29, 2012 decision. However, an appeal must be filed within 180
days of OWCP’s decision. 20 C.F.R. § 501.3(e). Consequently, the Board does not have jurisdiction over this
decision.

ISSUE
The issue is whether OWCP abused its discretion in denying appellant’s request for an
oral hearing.
FACTUAL HISTORY
On September 21, 2000 appellant, then a 50-year-old secretary, filed a traumatic injury
claim alleging that, while lifting cases of slides in the performance of duty on September 5,
2000, she pulled her back. Appellant stopped work on September 6, 2000. On November 3,
2000 OWCP accepted the claim for cervical strain, lumbar strain, and herniated discs at L3-4 and
L4-5 and provided compensation benefits.
On October 18, 2012 appellant filed a claim for a schedule award.
In a December 11, 2012 decision, OWCP denied the claim for a schedule award, finding
the medical evidence of record did not establish a permanent measurable impairment to a
scheduled member or function of the body.
Appellant’s representative requested a telephonic hearing with regard to the
December 11, 2012 decision, which was held on April 17, 2013.
By decision dated June 12, 2013, OWCP hearing representative affirmed the
December 11, 2012 decision
On March 25, 2014 appellant requested a hearing with regard to the December 11, 2012
decision. She asserted that her condition limited her activities and she was unable to work.
Appellant also submitted additional evidence.
By decision dated April 18, 2014, OWCP denied appellant’s request for a hearing as she
had previously received a hearing on the same issue, for which a decision was issued on
June 12, 2013. It exercised its discretion and considered her request, but found that it could be
adequately addressed through a reconsideration request and the submission of new evidence.
LEGAL PRECEDENT
Section 8124(b) of FECA provides that before review under section 8128(a) of this title,
a claimant for compensation not satisfied with a decision of the Secretary is entitled, on request
made within 30 days after the date of issuance of the decision, to a hearing on her claim before a
representative of the Secretary.3
Section 10.615 of the federal regulations implementing this section of FECA provides
that the claimant shall be afforded a choice of an oral hearing or a review of the written record.4
OWCP’s regulations provide that the request must be sent within 30 days of the date of the
3

5 U.S.C. § 8124(b)(1).

4

20 C.F.R. § 10.615.

2

decision for which a hearing is sought and also that the claimant must not have previously
submitted a reconsideration request (whether or not it was granted) on the same decision.5
The Board has held that OWCP, in its broad discretionary authority in the administration
of FECA, has the power to hold hearings in certain circumstances where no legal provision was
made for such hearings and OWCP must exercise this discretionary authority in deciding
whether to grant a hearing.6 This includes the situation where a claimant requests a second
hearing on an issue. There is no provision in FECA for more than one hearing on the same
issue.7 If a request for a second hearing is made, appellant is not entitled to a hearing as a matter
of right, but OWCP must exercise its discretion in determining whether to grant a hearing.8
ANALYSIS
On March 25, 2014 appellant requested a hearing on the December 11, 2012 decision
denying her claim for a schedule award. She had previously requested and received a telephonic
hearing on April 17, 2013, regarding the December 11, 2012 decision. This resulted in the
hearing representative’s June 12, 2013 decision. As appellant previously received a telephonic
hearing, she is not entitled to another hearing as a matter of right. There is no provision in FECA
for more than one hearing on the same issue.9
When a claimant has previously requested reconsideration or requests a second hearing
on the same issue, OWCP must exercise its discretionary authority to grant or deny the hearing
request. It considered the issue and found that the matter could be equally well addressed by
submitting new and relevant evidence with an application for reconsideration. The Board finds
that OWCP properly exercised its discretion and did not abuse its discretion in denying
appellant’s hearing request.10
On appeal, appellant argues the merits of the claim. As previously noted, the Board does
not have jurisdiction to review the merits of the claim. She also submitted new evidence. The
Board cannot consider this evidence, however, as its review of the case is limited to the evidence
of record which was before OWCP at the time of its final decision.11

5

Id. at § 10.616(a).

6

Marilyn F. Wilson, 52 ECAB 347 (2001).

7

See R.F., Docket No. 13-892 (issued July 5, 2013); John S. Baldwin, 35 ECAB 1161 (1984).

8

Id.

9

Id.

10

See Lawrence C. Parr, 48 ECAB 445 (1997).

11

20 C.F.R. § 501.2(c); see Steven S. Saleh, 55 ECAB 169 (2003).

3

CONCLUSION
The Board therefore finds that OWCP properly denied appellant’s request for an oral
hearing.
ORDER
IT IS HEREBY ORDERED THAT the April 18, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 9, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

